Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chase Means on 7/1/2022.

The application has been amended as follows: 
Line 14 of claim 1 currently reads “prevent rotation of the first wing”, this has been replaced with “prevent rotation of the wing”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest an aircraft comprising: a fuselage; a wing; a propulsion system attached to the wing, the propulsion system comprising a rotor having both collective and cyclic control; an axis of wing rotation substantially aligned with a spanwise direction of the wing wherein the wing is rotatable around the axis of wing rotation with respect to the fuselage; and a control system utilizing torque generated through cyclic control of the rotor to rotate the wing and the propulsion system around the axis of wing rotation; and a ratchet mechanism configured to selectively: prevent rotation of the wing around the axis of wing rotation in a first direction while permitting rotation in a second direction, or prevent rotation of the first wing around the axis of wing rotation in the second direction while permitting rotation in the first direction.
Claim 5 is allowable because the prior art of record fails to teach or suggest an aircraft comprising: a fuselage; a first wing; a second wing; a first propulsion system attached to the first wing, the first propulsion system comprising a first rotor having both collective and cyclic control; a second propulsion system attached to the second wing, the second propulsion system comprising a second rotor having both collective and cyclic control; a first axis of wing rotation substantially aligned with a first spanwise direction of the first wing whereby the first wing is rotatable around the first axis of wing rotation with respect to the fuselage; a second axis of wing rotation substantially aligned with a second spanwise direction of the second wing whereby the second wing is rotatable around the second axis of wing rotation with respect to the fuselage; a control system utilizing torque generated through cyclic control of the first rotor and the second rotor to independently rotate the first wing and the second wing about their respective axes of rotation; and a ratchet mechanism configured to selectively: prevent rotation of the first wing around the first axis of wing rotation in a first direction while permitting rotation in a second direction, or prevent rotation of the first wing around the first axis of wing rotation in the second direction while permitting rotation in the first direction.
Claim 9 is allowable because the prior art of record fails to teach or suggest an aircraft comprising: a fuselage; a wing; a propulsion system with a rotor having both collective and cyclic control; an axis of thrust rotation substantially aligned with a spanwise direction of the wing whereby the propulsion system is rotatable around the axis of thrust rotation with respect to the fuselage; and a control system utilizing torque generated through cyclic control of the rotor to rotate the propulsion system around the axis of thrust rotation; and a ratchet mechanism configured to selectively: prevent rotation of the propulsion system around the axis of thrust rotation in a first direction while permitting the rotation in a second direction, or 6 of 13App. No. 16/956,816 Response to Office Action prevent rotation of the propulsion system around the axis of thrust rotation in the second direction while permitting the rotation in the first direction.
Claim 13 is allowable because the prior art of record fails to teach or suggest a method comprising: sending, by at least one processor of a computing device, a first control signal to a rotor, wherein: the rotor is configured to be cyclically controlled, the rotor is attached to a nacelle of an aircraft, the nacelle of the aircraft is configured to rotate around an axis of nacelle rotation whereby the nacelle is rotatable around the axis of nacelle rotation with respect to the fuselage, and the first control signal cyclically controls the rotor to generate a torque around the axis of nacelle rotation; and sending, by the at least one processor, a second control signal to a ratchet mechanism, wherein: the ratchet mechanism is configured to selectively: prevent rotation of the nacelle around the axis of nacelle rotation in a first direction while permitting the rotation in a second direction, or 7 of 13App. No. 16/956,816 Response to Office Action prevent rotation of the nacelle around the axis of nacelle rotation in the second direction while permitting the rotation in the first direction; and the second control signal controls whether the ratchet mechanism permits rotation of the nacelle in the first direction or the second direction.
Claim 18 is allowable because the prior art of record fails to teach or suggest a non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, cause the computing device to perform operations, wherein the instructions comprise: instructions to send a first control signal to a rotor, wherein: the rotor is configured to be cyclically controlled, the rotor is attached to a nacelle of an aircraft, 8 of 13App. No. 16/956,816 Response to Office Action the nacelle of the aircraft is configured to rotate around an axis of nacelle rotation whereby the nacelle is rotatable around the axis of nacelle rotation with respect to the fuselage, and the first control signal cyclically controls the rotor to generate a torque around the axis of nacelle rotation; and instructions to send a second control signal to a ratchet mechanism, wherein: the ratchet mechanism is configured to selectively: prevent rotation of the nacelle around the axis of nacelle rotation in a first direction while permitting the rotation in a second direction, or prevent rotation of the nacelle around the axis of nacelle rotation in the second direction while permitting the rotation in the first direction; and the second control signal controls whether the ratchet mechanism permits rotation of the nacelle in the first direction or the second direction.
The best prior art of record is Moxon (PGPub #2016/0083075) which does teach an aircraft comprising: a fuselage; a wing; a propulsion system attached to the wing, the propulsion system comprising a rotor having both collective and cyclic control; an axis of wing rotation substantially aligned with a spanwise direction of the wing wherein the wing is rotatable around the axis of wing rotation with respect to the fuselage; and a control system utilizing torque generated through cyclic control of the rotor to rotate the wing and the propulsion system around the axis of wing rotation; but does not teach a ratchet mechanism configured to selectively: prevent rotation of the wing around the axis of wing rotation in a first direction while permitting rotation in a second direction, or prevent rotation of the first wing around the axis of wing rotation in the second direction while permitting rotation in the first direction.
Another prior art of record is Barrow (US #2,147,188) which does teach a ratchet mechanism configured to: prevent rotation of the wing around the axis of wing rotation in a first direction while permitting rotation in a second direction, but does not teach that the system is selective or that is can prevent rotation of the first wing around the axis of wing rotation in the second direction while permitting rotation in the first direction.
Another prior art of record is Hong (US #8,376,264) which does teach a ratchet mechanism configured to selectively: prevent rotation of an airfoil around the axis of rotation in a first direction while permitting rotation in a second direction, or prevent rotation of the airfoil around the axis of rotation in the second direction while permitting rotation in the first direction.  But, Hong does not teach that the rotating airfoil is a wing about a spanwise axis, instead Hong teaches rotating rotor blade about a rotor axis.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Moxon, Barrow, and Hong to teach the limitations of the claims because the application of the ratcheting system of Hong has an entirely separate application than the ratcheting system of Barrow and  applying the ratcheting system of Hong to the system of Moxon would not result in the claimed structure, additionally it would require the use of hindsight reconstruction to combine these three references to teach the claimed limitation as there is no obvious motivation to make the combination.
Claims 2-4, 6-8, 10-12, 14-17, and 19-22 are allowable due to their respective dependencies on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647